UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1440



LOUISE REDDITT; DOMINIQUE HOLLIS, Louise
Redditt, legal guardian; DENEISHA HOLLIS,
Louise Redditt, legal guardian,

                                          Plaintiffs - Appellants,

          versus


FAIRFAX COUNTY PUBLIC SCHOOLS; MAGISTRATE
BEHELER, Fairfax County Chief; MAGISTRATE
BRUGGERMAN, Fairfax County; FAIRFAX COUNTY,
VIRGINIA; FAIRFAX COUNTY POLICE DEPARTMENT;
MICHAEL MCDANIEL, Fairfax County Detective; D.
M. HUBBARD, Fairfax County Deputy Sheriff;
DARCONTE, Fairfax County Police MPO; R. K.
BISTLINE, Fairfax County Police Officer; LINDA
PETERSON; WEST FALLS STATION APARTMENTS; JUDGE
GALLUHUE, Honorable; PAT BENNICK, Ms.; JANE
OUELETTE, Ms.; STEPHANIE WILSON, Ms.; JUANITA
HARRIS, Ms.; NORMA SUAREZ; EVELYN MILLER, Ms.;
GATES, HUDSON & ASSOCIATES, INC.; FAIRFAX
COUNTY SHERIFFS OFFICE; ABSOLON, Fairfax
County Lieutenant; PATRICIA WADE, Ms.; J.
THOMAS MANGER, Colonel, Chief of Police; DAVID
BOBZIEN, Fairfax County Attorney; COMMONWEALTH
OF VIRGINIA, DEPARTMENT OF SOCIAL SERVICES;
MELDON S. HOLLIS, JR.; SHARON FOX, Assistant
Manager West Falls Station Apartments; ERIN
HELZER; JAN FAIRBANE; FAIRFAX COUNTY BOARD OF
EDUCATION; ALISON VAN IDDEKINGE; JANNA ELLEN,
Department of Family Services; DENISE STUDENY,
Ms.; MARIO BEZZINI, Esquire; KAMONYA OMATETE,
Department of Family Services; STEPHANIE
SCOTT, Esquire; DECKELBAUM OGENS & RAFERTY,
CHARTERED ATTORNEYS AT LAW; UHAUL; FAIRFAX
COUNTY   PUBLIC   DEFENDER;  FACET;   THACKER,
Honorable Judge; CLERK OF CIRCUIT COURT;
ROBERT HORAN, JR., Commonwealth Prosecutor
Attorney; RICHARD PORTER, Magistrate; PUBLIC
STORAGE PICKUP AND DELIVERY; FOR CHILDREN'S
SAKE; JAMES WILCOX, JR., Assistant County
Attorney; S. D. DESONIA, Officer; A-Z PAWN,
Inc.; THE COMMONS OF MCLEAN; KATE GREELY,
Clerk, Fairfax County Government Center,

                                             Defendants - Appellees,

             and


FAIRFAX COUNTY PUBLIC SCHOOLS; FAIRFAX COUNTY
DEPARTMENT OF HUMAN SERVICES,

                                                         Defendants,

             versus


METRO PROPERTIES MANAGEMENT, INCORPORATED,

                                                  Movant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-1275-A)


Submitted:    October 15, 2003         Decided:   November 12, 2003


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louise Redditt, Dominique Hollis, Deneisha Hollis, Appellants Pro
Se.   Linwood Theodore Wells, Jr., Assistant Attorney General,
Richmond, Virginia; James Edward Wilcox, Jr., Fairfax, Virginia;
Alexander Francuzenko, O’CONNELL, O’CONNELL & SARSFIELD, Rockville,
Maryland; Sanford Alex Friedman, LAW OFFICES OF SANFORD FRIEDMAN,
L.L.C., Washington, D.C.; Paul Desmond Flynn, HUNTON & WILLIAMS,


                                 2
McLean, Virginia; Christopher Paul Spera, DECKELBAUM, OGENS, &
RAFTERY, CHARTERED, Bethesda, Maryland; Thomas Michael Hogan, HOGAN
& HEALD, Alexandria, Virginia; Stephen S. Brown, LIPSHULTZ & HONE,
CHARTERED, Silver Spring, Maryland; Paul Herbert Harrington, Jr.,
Fairfax,   Virginia;   Wendy   Alyn  Alexander,   WALSH,   COLUCCI,
STACKHOUSE, EMRICH & LUBELEY, P.C., Manassas, Virginia; Roya Palmer
Ewing, LAW OFFICE OF ROYA PALMER EWING, Richmond, Virginia; John
David McGavin, TRICHILO, BANCROFT, MCGAVIN, HORVATH & JUDKINS,
Fairfax, Virginia; F. Andrew Carroll, III, LAND, CLARK, CARROLL,
MENDELSON & BLAIR, P.C., Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

        Louise    Redditt,     on   behalf       of    herself     and   her     two   minor

daughters, appeals the district court’s orders denying her motion

to amend her third amended complaint and granting Defendants’

motions    to     dismiss    and    motions       for    summary     judgment      on   her

complaint under 42 U.S.C. § 1983 (2000).                         Redditt also appeals

several other non-dispositive orders of the district court. We have

reviewed the record and find no reversible error.                        Accordingly, we

affirm for the reasons stated by the district court.                           See Redditt

v. Fairfax County Pub. Sch., No. CA-02-1275-A (E.D. Va. filed Mar.

4, 2003 & entered Mar. 5, 2003; filed Apr. 9, 2003 & entered Apr.

10, 2003; filed Apr. 16, 2003 & entered Apr. 17, 2003; filed Apr.

23, 2003 & entered Apr. 24, 2003; May 1, 2003).                      We deny Redditt’s

motions for preparation of transcripts at government expense, for

documentation, for videotaping, for discussion of settlement and

for a change of venue.          We dispense with oral argument because the

facts    and     legal   contentions     are          adequately    presented      in    the

materials       before   the    court   and       argument       would     not    aid    the

decisional process.




                                                                                  AFFIRMED




                                             4